                Case 19-12220-KBO              Doc 82       Filed 11/12/19        Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11
                                                          )
                   1
YUETING JIA,                                              ) Case No.: 19-12220(KBO)
                                                          )
                                   Debtor.                ) Re: Docket No. 16


CERTIFICATE OF NO OBJECTION REGARDING APPLICATION OF DEBTOR FOR
 ENTRY OF ORDER APPOINTING EPIQ CORPORATE RESTRUCTURING,LLC AS
         CLAIMS AND NOTICING AGENT EFFECTIVE AS OF PETITION DATE

                 The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection, or other responsive pleading to the relief requested in the Application ofDebtor

for Entry ofOrder Appointing Epiq Corporate Restructuring, LLC as Claims and Noticing Agent

Effective as ofPetition Date [Docket No. 16](the “Application”^), filed on October 16,2019. The

undersigned further certifies that he has reviewed the Court’s docket in this case and no answer,

objection, or other responsive pleading to the relief requested in the Application appears thereon.

Pursuant to the Notice ofApplication ofDebtorfor Entry of Order Appointing Epiq Corporate

Restructuring, LLC as Claims and Noticing Agent Effective as ofPetition Date [Docket No. 49]

(the “Notice”), responses to the Application were to be filed and served no later than November 8,

2019, at 4:00 p.m., prevailing Eastern Time.




 The last four digits ofthe Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
  Marguerite Drive, Rancho Palos Verdes, CA 90275.

DOCS DE:226221.1 46353/001
                Case 19-12220-KBO       Doc 82       Filed 11/12/19     Page 2 of 2



                 It is hereby respectfully requested that the proposed order attached hereto as

Exhibit A be entered at the Court’s earliest convenience.




 Dated: November 12, 2019                        PACHULSKI STANG ZIEHL & JONES LLP


                                                 /s/James E. O ’Neill
                                                 Richard M.Pachulski(CA Bar No. 90073)
                                                 Jeffrey W. Dulberg(CA Bar No. 181200)
                                                 Malhar S. Pagay(CA Bar No. 189289)
                                                 James E. O’Neill(DE Bar No. 4042)
                                                 919 N. Market Street, 17^'’ Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Tel: (302)652-4100
                                                 Fax: (302)652-4400
                                                 Email: rpachulski@pszjlaw.com
                                                       jdulberg@pszjlaw.com
                                                        mpagay@pszjlaw.com
                                                       joneill@pszjlaw.com

                                                 Proposed Attorneys for Debtor and Debtor in
                                                 Possession




                                             2
DOCS DE:226221.1 46353/001
